
	

114 HCON 15 IH: Expressing the sense of Congress that the United States Postal Service should issue a commemorative postage stamp honoring Admiral Ben Moreell and that the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued.
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 15
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2015
			Mr. Lance submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the United States Postal Service should issue a commemorative
			 postage stamp honoring Admiral Ben Moreell and that the Citizens’ Stamp
			 Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
	
	
 Whereas Admiral Moreell served his country with distinction during World Wars I and II in the United States Navy;
 Whereas President Franklin Delano Roosevelt personally selected Commander Moreell to be the Chief of the Bureau of Yards and Docks and the Chief of Civil Engineers of the Navy on December 1, 1937, and advanced him to the rank of Rear Admiral;
 Whereas Rear Admiral Moreell urged the construction of two giant dry-docks at Pearl Harbor and initiated Navy construction projects on Midway and Wake Island, which were instrumental in repairing the battleships damaged in the Japanese attack on Pearl Harbor on December 7, 1941;
 Whereas Rear Admiral Moreell recognized the need for a militarized Naval Construction force during World War II began organizing and manning Naval construction units in the Pacific;
 Whereas Rear Admiral Moreell gained authority from the Bureau of Navigation to recruit men from the construction trades for assignment to a Naval Construction Regiment composed of three Naval Construction Battalions on January 5, 1942;
 Whereas Rear Admiral Moreell was granted permission for the construction battalions to use the name Seabees, who obtained their designation from the initial letters of Construction Battalion, on March 5, 1942;
 Whereas Rear Admiral Moreell created the motto of the Seabees: Construimus, Batuimus, We Build, We Fight;
 Whereas Rear Admiral Moreell became the Chief of the Navy's Material Division in 1943 and at the request of Vice President Truman, negotiated a settlement to the national strike of oil refinery workers;
 Whereas Rear Admiral Moreell became the first staff corps officer to achieve the rank of Admiral in the history of the United States Navy on June 11, 1946;
 Whereas Admiral Moreell turned his attention to industry for the next 12 years as President of Turner Construction Company then as President, Chief Executive Officer, and Chairman of the Board of Jones and Laughlin Steel Company;
 Whereas Admiral Moreell served as Chairman of the Task Force on Water Resources and Power of the Second Hoover Commission which President Herbert Hoover called the most far-reaching and penetrating inquiry into our water problems ever made in our history;
 Whereas Admiral Moreell's life was punctuated by accomplishments, awards, and well-earned recognition in which he, among other things, received 12 honorary doctoral degrees, was elected to the National Academy of Engineering and was named one of the 10 men who contributed most to the advancement of construction methods in the United States between 1925 and 1975;
 Whereas the Seabees named their Kuwait facility Camp Moreell in honor of Admiral Moreell; and Whereas Admiral Ben Moreell is known as the Father of the Navy's Seabees: Now, therefore, be it
	
 That it is the sense of Congress that— (1)the United States Postal Service should issue a commemorative postage stamp honoring Admiral Ben Moreell; and
 (2)the Citizens' Stamp Advisory Committee should recommend to the Postmaster General that such stamp be issued.
			
